Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 1-20 are objected to because of the following informalities:  The body of the claims are space to far from the original word ‘claim’ .  Appropriate correction is required.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim scope is toward a computer program per se (i.e. software), and as such, is considered to be nonstatutory subject matter under 35 U.S.C. 101.  See MPEP 2106.  Computer programs claimed as computer listings per se, i.e., the descriptions or expressions of the programs, are not physical “things.” They are neither computer components nor statutory processes, as they are not “acts” being performed. Such claimed computer programs do not define any structural and functional interrelationships 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morikawa (20060287850).

As per Claim 1, Morikawa (20060287850) teaches an information processing apparatus comprising:

wherein the plurality of modes include a first mode in which implicit feedback is performed and a second mode in which explicit feedback is performed (as, operating in differing modes, wherein one mode the explicit feedback is given to the user in terms of speech speed – para 0078, 0082; and in implicit mode, altering the intonation/aspects of the speech, to accurately reflect the current emotion of the conversation – para 0101).

As per Claim 2, Morikawa (20060287850) teaches the information processing apparatus according to claim 1, wherein in the first mode, feedback including an indirect improvement method in response to the speech style of the user is performed, and in the second mode, feedback indicating a direct improvement method in response to the speech style of the user is performed (as, the robot can respond ‘which box’, thereby implying, not understanding the user request – para 0079, or explicitly – para 0103 – wherein a direct response is presented to the user – also, the prior art teaches the explicit, albeit undesirable, direct response – can you repeat, etc. – para 0023).

As per claim 3, Morikawa (20060287850) teaches the information processing apparatus according to claim 2, wherein the information related to recognition of speech of the user includes user information, content information, environment information, and device information 

As per claim 4, Morikawa (20060287850) teaches the information processing apparatus according to claim 3, wherein the user information includes the speech style of the user, and the control unit selects the first mode or the second mode on a basis of the speech style of the user (as determining the emotion of the user, determining the type of intonation, as well as content information, to be returned to the user – para 0101).

As per claim 5, Morikawa (20060287850) teaches the information processing apparatus according to claim 4, wherein at least one of a sound volume of speech, a speech speed, a speech pitch, clarity of pronunciation, a speech position, and a speech direction is included in the speech style (as speech intonation – para 0101, 0102).

As per claim 6, Morikawa (20060287850) teaches the information processing apparatus according to claim 4, wherein the control unit selects the second mode on a basis of an event in which no improvement is observed in the speech style of the user who has received the feedback in the first mode (as, when there is no improvement, changing intonation etc. based on recognition results – figs 3a, 3b, and step S13 in fig. 5).

As per claim 7, Morikawa (20060287850) teaches the information processing apparatus according to claim 4, wherein the control unit selects the second mode on a basis of an event in which the speech of the user is not recognized within a predetermined number of times after the 

As per claim 8, Morikawa (20060287850) teaches the information processing apparatus according to claim 3, wherein the user information includes content of the speech of the user, and the control unit selects the first mode or the second mode on a basis of the content of the speech of the user (as, interaction with the user, dictates the change in the system – para 0036 – changing interaction speed; or in para 0101, changing interaction based on user’s emotional response).

As per claim 9, Morikawa (20060287850) teaches the information processing apparatus according to claim 8, wherein the control unit selects the second mode on a basis of an event in which the content of the speech of the user is estimated to include privacy information (as selecting the mode based on biometric information – 0006).

As per Claim 10, Morikawa (20060287850) teaches the information processing apparatus according to claim 3, wherein the control unit selects the first mode on a basis of an event in which presence of another person who is different from the user is estimated from the environment information (as changing the response based on the identified users – para 0027, para 0006, fig. 10).

As per claim 11, Morikawa (20060287850) teaches the information processing apparatus according to claim 3, wherein the user information includes attribute information of the user, and the control unit selects the first mode or the second mode on a basis of the attribute information of the user (as determining knowledge of the user – para 0040, as well as learned reactions of the user – para 0041).

As per claim 12, Morikawa (20060287850) teaches the information processing apparatus according to claim 3, wherein the user information includes emotion information of the user, and the control unit selects the first mode or the second mode on a basis of the emotion information of the user estimated from the speech of the user (as choosing the adjustments according to what type of emotional adjustment is necessary in the presentation of the content – para 01010).

As per Claim 13, Morikawa (20060287850) teaches the information processing apparatus according to claim 4, wherein, in the first mode, feedback is performed at a sound volume with higher recognition accuracy than a sound volume of speech of the user (as adjusting intonation and the like, to improve smoothness and accuracy – para 0101, 0102 – examiner notes that the context of intonation, as disclosed in Morikawa (20060287850) , would include adjustments in volume, especially changing the intonation from angry-calm, different levels of politeness or friendliness – it is notoriously old and well known in speech synthesis to change volume, as well as stress/accent/pitch, to convey accurately, politeness vs rudeness, anger vs friendly, and other emotions).

Morikawa (20060287850) teaches the information processing apparatus according to claim 4, wherein, in the first mode, feedback is performed at a speed with higher recognition accuracy than a speech speed of the user (as, altering the speed to improve recognition rates – para 0077, 0078).

As per Claim 15, Morikawa (20060287850) teaches the information processing apparatus according to claim 4, wherein, in the first mode, feedback is performed at a pitch with higher recognition accuracy than a pitch of the speech of the user (as altering the speed of the user’s speech, and the adjustment is for accuracy/smoothness of the conversation – para 0133, 0134, in view of para 0041).

As per Claim 16, Morikawa (20060287850) teaches the information processing apparatus according to claim 2, wherein, in the second mode, feedback to which a reason for improving the speech style is added is performed (as adjusting the interaction to improve the recognition – para 0036).

As per Claim 17, Morikawa (20060287850) teaches the information processing apparatus according to claim 2, wherein the feedback includes feedback through visual information (as visual motion/display – para 0028).

As per claim 18, Morikawa (20060287850) teaches the information processing apparatus according to claim 2, wherein in the second mode, feedback indicating that speech is to be made with respect to another sensor that is different from a sensor that has detected the speech of the 

	Claims 19,20 are method/computer program steps that are contained in the method/apparatus claims of claims 1-18 above and as such, claims 1-18 are rejected under similar rationale as presented against claims 1-18 above and therefore, claims 19,20 are rejected under similar rationale as presented against claims 1-18 above.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Please see related art listed on the PTO-892 form.
See also, of particular interest, the following references towards applicants spec/claim scope:
Chen (20160035353) teaches the use of feedback to the user based on speech style – para 0032, 0050, 0067).
Wang (20150379985) teaches user feedback with alternative speech style – para 0033, and tied to context (para 0036).
Winter et al (20140343947) teaches modifying speech parameters based on interactive style and language (para 0027).
Balasubramanian et al (20150379981) teaches customization of voices based on users experiences in communication systems – abstract, para 0096.    

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Opsasnick, telephone number (571)272-7623, who is available Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Richemond Dorvil, can be reached at (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Michael N Opsasnick/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        03/24/2021